Lawrence v Santos (2015 NY Slip Op 00317)





Lawrence v Santos


2015 NY Slip Op 00317


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13946N 308430/12

[*1] Richon S. Lawrence, Plaintiff,
vHector Santos, et al., Defendants. 
Harold Chetrick, Esq., Nonparty Appellant, -against-The Greenberg Law Firm, LLP, Nonparty Respondent.


Harold Chetrick, New York, appellant pro se.
The Greenberg Law Firm, LLP, Purchase (Bill Greenberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered September 12, 2013, which, to the extent appealed from, awarded outgoing counsel Harold Chetrick $2000 in fees, unanimously modified, on the law, to increase Chetrick's award to $5000, and otherwise affirmed, without costs.
It is uncontroverted that, when Greenberg took over plaintiff's representation from Chetrick (who had received a $15,000 offer on the case after working on the matter for almost a year), outgoing and incoming counsel agreed that Greenberg would pay Chetrick $5000 of the contingency fee in the event defendant's carrier agreed to pay plaintiff the full policy amount of $25,000. The case has settled for that amount, and we see no justification for relieving Greenberg from the agreement (see Oberman v Reilly,  66 AD2d 686, 687 [1st Dept 1978] appeal dismissed  48 NY2d 602 (1979)). Greenberg argues that Chetrick should not be allowed to enforce the agreement because the client discharged him for cause. This argument is untenable, since Supreme Court, after a hearing, determined that Chetrick had not been terminated for cause, and Greenberg has not appealed from that determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK